Citation Nr: 0833446	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1952 
to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a hearing held at the RO in August 2008. 

At his July 2004 VA examination, the veteran reported that 
the following disorders began in service:  hearing loss, 
hypertension, and dermatophytosis of the nails of both feet.  
The matter of whether new and material evidence has been 
received to reopen a claim for service connection for hearing 
loss, and the matters of service connection for hypertension 
and bilateral dermatophytosis of the nails, are referred to 
the RO for appropriate action.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007). 


FINDINGS OF FACT

1.  The veteran's service-connected disorders include 
residuals of cold injuries of the right and left feet with 
neuropathy and osteoarthritis, each evaluated as 30 percent 
disabling; his combined disability rating with the inclusion 
of the bilateral factor is 60 percent.

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  Given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws 
is unnecessary.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38  
C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities of one or 
both lower extremities, including the bilateral factor, will 
be considered as one disability.  38 C.F.R. § 4.16(a).

Service connection is in effect for the following disorders:  
Residuals of cold injury of the right foot with neuropathy 
and osteoarthritis, evaluated as 30 percent disabling; and 
residuals of cold injury of the left foot with neuropathy and 
osteoarthritis, evaluated as 30 percent disabling.  His 
combined disability rating with the inclusion of the 
bilateral factor is 60 percent.  

On his April 2004 VA Form 21-8940, the veteran reported a 
date of birth making him currently 76 years old.  He 
indicated that he last worked on a full time basis in 
November 2000, in the field of lawn service.  He reported 
leaving his last job on account of his service-connected 
disorders.  He indicated that he had a high school education 
with no specialized training.

The veteran attended a VA examination in July 2004, which did 
not include a review of the claims file.  He reported that he 
stopped working sometime in 2001, and that he had previously 
worked first as a stitching room machine mechanic, and then 
in lawn service.  He indicated that he stopped working after 
experiencing a myocardial infarction and coronary artery 
surgery.  The examiner noted that the veteran had 
hypertension, which prevented him from working during 
episodes of dizziness, and coronary artery disease which 
prevented him from working and which affected activities of 
daily living.  With respect to the service-connected cold 
injuries, the veteran reported that they prevented him from 
standing longer than one hour.  He indicated that he was 
unable to climb a ladder, and that his disorders caused foot 
pain and intermittent toe weakness.  He indicated that his 
symptoms were better at rest, and worse with standing and 
walking.  He also reported numbness extending from the toes 
to the mid calf.  The veteran indicated that he used a cane 
and corrective shoes.  Physical examination of the lower 
extremities revealed some abnormalities.   The examiner 
concluded that the veteran would still be able to work in a 
sedentary position with his service-connected disorders.

VA medical records for July 2004 to July 2005 document 
treatment for a number of nonservice-connected disorders, but 
do not address the impact of those disabilities on 
employability.  The records document complaints of frostbite 
residuals to the lower legs, and record the veteran's 
complaints of difficulty with standing for any length of 
time.  He also reported that prolonged sitting resulted in 
bilateral leg numbness.  He indicated that he could not work 
because of the foot pain.  His podiatrist noted that he was 
unable to sit, stand or walk for prolonged periods because of 
neuropathy in the lower extremities.

The veteran submitted an October 2004 statement from the 
Social Security Administration showing that he last worked in 
1998.

In several statements the veteran maintains that he is unable 
to work because of the service-connected lower extremity 
disorders, and is unable to walk at times.  The veteran 
asserts that his myocardial infarction occurred in 2002, and 
therefore did not cause him to stop working.  He indicated 
that his last job involved sedentary work, but that his 
inability to sit led him to quit.

At his August 2008 hearing, the veteran testified as to 
mobility problems and pain in the legs.  He indicated that he 
worked in a shoe factory for about 40 years, had been unable 
to perform his last job (in lawn maintenance) due to his 
service-connected disorders, and no longer seeks employment.  
He testified that he has no feeling up to his knees, and 
experiences lower extremity problems even with sitting.

Given that the service-connected disabilities affect both 
lower extremities, 38 C.F.R. § 4.16(a) allows for the 
disorders to count as a single disability rated at 60 
percent.  Consequently, the veteran meets the threshold 
schedular criteria for consideration of a TDIU.

With respect to the impact of the service-connected disorders 
on employability, the Board notes that the bilateral leg 
disorders do appear to interfere with his employment to the 
extent that his mobility and ability to sit for prolonged 
periods is clearly affected.  Although there is some question 
as to whether the veteran quit working solely because of his 
lower leg disorders (given the conflicting dates as to when 
he suffered his myocardial infarction), those disorders 
clearly played a role in his decision.  The July 2004 
examiner concluded that the veteran could not work in a non-
sedentary position because of the leg disorders.  The Board 
notes, however, that following the July 2004 examination, the 
veteran's treating podiatrist essentially indicated that the 
veteran would experience significant difficulty working even 
in sedentary positions, given the onset of leg numbness with 
sitting for more than a short period.  The veteran himself 
has indicated that he quit his last job, which was sedentary 
in nature, because of the interference of his lower extremity 
disorders.  In short, the record shows that his service-
connected lower extremity disorders substantially impair his 
employability.

Given the above as well as his level of education attainment, 
and resolving reasonable doubt in the veteran's favor, the 
Board concludes that his service-connected disabilities, in 
combination, preclude him from securing or following a  
substantially gainful occupation.  38 U.S.C.A. § 5107(b).  
Entitlement to a TDIU is granted.  


ORDER

Entitlement to a TDIU is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


